On Rehearing.
GRAY, Circuit Judge.
At the last March term, this case was heard upon a writ of error, and decision was then rendered affirming the judgment below. Upon the petition of the plaintiff in error, a rehearing was granted upon a single question hereinafter stated, which has been argued and considered at the present term. In the opinion already filed, we have stated at length the somewhat complicated situation which resulted in the suing out of this writ of error, and it is only necessary now to briefly recall the following facts:
The original suit in the court below was brought by the defendant in error against the plaintiff in error and one James, whom she charged with fraudulently, deceitfully, etc., conspiring and combining to cheat and deprive her of certain real estate and personal property. James, the codefendant of the plaintiff in error, was a lawyer of the state of Pennsylvania, who was employed by her as her counsel and agent to effect a sale or exchange of her farm in Bucks county, Pa. Pursuant to this employment, James opened negotiations with the plaintiff in error, which were finally ’ carried to the conclusion complained of. The trial resulted in a verdict for substantial damages against Freeman alone, and a judgment as upon a verdict of “not guilty” in favor of the codefendant, James. We have already decided, on the writ of error sued out by James to the order striking off the judgment in his favor, that it was competent for the jury to find one of the defendants guilty, individually, of the tort charged, and to acquit the other, and that there was no error in the judgment entered on such verdict. When the present writ of error was before us at the March term, the argument of the plaintiff in error was confined principally to an en*31deavor to show that, as James, his codefendant, had been acquitted, the judgment against Freeman should be reversed, on the ground that the jury presumably found their verdict against him upon evidence admitted to prove a conspiracy, or upon evidence that was only competent when there had been prima facie proof, to the satisfaction of the court, of the existence of the conspiracy charged. It was this contention that was combated by the court in its opinion delivered after the former argument. In that opinion, we said, and we think rightly:
“The tort in its nature was capable of commission, either by both defendants jointly or by Freeman alone, or by .Tames alone. Such being the law, the evidence that was competent and admissible in the trial of both defendants, in an action as of conspiracy, could not become incompetent or inadmissible by reason of the permissible verdict against one of said defendants. The action of the court, in admitting or rejecting testimony, must be viewed from, the standpoint of the time when it is offered, and not from that of the verdict”
The stress of the argument of the plaintiff in error at the former hearing, was confined to this point, and the argument for a reversal was made, as if improper testimony had been admitted in the then state of the trial against both defendants, whereas the alleged impropriety of such evidence rests entirely upon the ground, that the jury afterwards acquitted James of conspiracy, or other wrong doing. It was urged that the testimony against James was not relevant as against Freeman alone. The fallacy of such an argument is apparent from the suggestion that we have already made, that the competency of this testimony must be determined as of the time it was offered, and not as of a time after the verdict. The court certainly committed no error in admitting this testimony while James and Freeman were being jointly tried. As we said in our former opinion:
“The presumption is, however, lliat when a jury find only one of the defendants -guilty, they have considered the evidence as to conspiracy insufficient, and confined themselves to that which affected the individual action of the single defendant.”
In view of the argument made before us, we dealt, as above stated, with this phase of the case as set forth in the forty-seventh assignment of error, to which our attention was mainly called, and we have no desire to make any amendment or modification of the opinion so delivered.
But our attention has now been called to the fortieth assignment of error, to wit, the refusal of the court to hold that:
“There is no evidence in the case under which Ihe plaintiff: can hold the defendant, Air. Freeman, liable, and the jury are instructed to find a verdict in his favor.”
The former presentation of the case was embarrassed by the great and unnecessary number of the assignments of error, by which the point just stated and urged at ihe rehearing was obscured, if not overlooked. Addressing ourselves, then, to the single question as to which we have asked the reargument to be confined, and aided by its thorough and able discussion by counsel on both sides, the court is of opinion that the judgment below should be reversed. No evidence has been discovered in the record, sufficient to warrant a finding of misrepresentation or deceit on the part of Freeman to Mrs. Evans, *32and no statement made by him to her, upon which she was called to rely or to act. It is clear froni her own testimony and that of her husband, that she had put the whole business in the hands of her attorney, James, and relied exclusively upon his advice, and acted in accordance therewith, and we discover no evidence to show that her attorney was deceived by anything said by Freeman in relation to the business in hand, or that any representations of fact were proved to have been made by Freeman to him, which were amenable to the charge of fraud or deceit. The plaintiff in error was not inops consilii, but was advised and protected by counsel throughout the whole negotiation. She was not deceived, unless he was deceived, and opportunities for investigation and inquiry open to her chosen lawyer, and of which he was bound to avail himself, were her opportunities as well. Matters and situations which, if plaintiff in error had been dealing with Mrs. Evans alone, would have required on his part clear and explicit explanation, were presumably understood by the lawyer and man of business with whom- he was dealing as her agent.
In the absence of fraud and collusion as between James and the plaintiff in error (and in this connection we cannot ignore the verdict), we find no evidence in this record sufficient to support a verdict of guilty in an action in the nature of deceit against Freeman alone. Fraud and bad faith, if any, on the part of James towards his client, Mrs. Evans, could not be charged to Freeman, in the absence of evidence to prove a conspiracy between Freeman and James. The whole negotiation, therefore, must be viewed as if it had been between Freeman and James alone. In contemplation of law, they were dealing upon an equal footing, and Freeman can only be held to such duty, as to conduct and representations, as would be owing to a man equally with himself conversant with the business in hand, and whose special duty it was, as agent, to investigate all statements and questions as to1 title, incumbrance and value for himself. Of course, the exaggerated statements made upon both sides, as to the value of the property to be exchanged, offered no basis for a charge of deceit. ‘‘Mere expressions of opinion as to the value of property, are not actionable. They are regarded as “traders’ talk,” which every man of intelligence receives “cum grano salis.” Bement v. La Dow (C. C.) 66 Fed. 189; Gordon v. Butler, 105 U. S. 553, 26 L. Ed. 1166.
“Where means of knowledge are at hand and equally available to both parties and the subject of purchase is alike open to their inspection, if the purchaser does not avail himself of these means and opportunities, he will not be heard to say that he has been deceived by the vendor’s misrepresentation.” Slaughter v. Gerson, 13 Wall. (U. S.) 383, 20 L. Ed. 627; 2 Pom. Eq. Jur. Sec. 892; Farnsworth v. Duffner, 142 U. S. 47, 12 Sup. Ct. 164 (35 L. Ed. 931); Farrar v. Churchill, 135 U. S. 615, 10 Sup. Ct. 771, 34 L. Ed. 246.
We have carefully examined all the evidence disclosed by the record. It is not necessary to discuss it in detail. It suffices to say that we are of opinion that there was no evidence upon which a verdict against the plaintiff in error alone could be sustained.
The judgment below must, therefore, be reversed.